Name: Commission Regulation (EEC) No 3445/81 of 1 December 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12 . 81 Official Journal of the European Communities No L 347/9 COMMISSION REGULATION (EEC) No 3445/81 of 1 December 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 4 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 December 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 347/ 10 Official Journal of the European Communities 3 . 12. 81 ANNEX 1.8 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 I 07.01-15 f 07.01 A II New potatoes 774 148-39 46-26 1 1 5-99 12-99 24 439 51-17 11-26 1.2 07.01-31 I 07.01-33 I 07.01 DI Cabbage lettuce 3 880 740-62 230-31 580-10 64-87 123 251 251-85 53-09 1.3 07.01-45 I 07.01-47 f 07.01 F II Beans of the species Phaseolus 3 015 575-42 178-94 450-70 50-40 95 759 195-67 41-24 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 101-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 4 004 764-15 237-63 598-53 66-93 127 167 259-85 54-77 1.6 07.01-63 ex 07.01 H Onions (other than sets) 393 75-15 23-37 58-86 6-58 12 507 25-55 5-38 1.7 07.01-67 ex 07.01 H Garlic 12 033 2 296-37 714-12 1 798-65 201-13 382 151 780-88 164-61 1.8 07.01-71 07.01 K Asparagus 11 831 2 257-99 702-19 1 768-59 197-77 375 765 767-83 161-85 1.9 07.01-73 07.01 L Artichokes .1 497 285-79 88-87 223-85 25-03 47 560 97-18 20-48 1.10 07.01-75 I 07.01-77 I 07.01 M Tomatoes 1 886 359-93 1 1 1 -93 281-92 31-52 59 898 122-39 25-80 1.11 07.01-81 I 07.01-82 f 07.01 P I Cucumbers 1 618 '308-84 96-04 241-90 27-05 51 397 105-02 22-13 1.12 07.01-93 07.01 S Sweet peppers 2 741 523-20 162-70 409-80 45-82 87 069 177-91 37-50 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 453 468-23 145-61 366-74 41-01 77 921 159-22 33-56 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 904 172-67 53-69 135-24 15-12 28 735 58-71 12-37 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 502 286-77 89-18 224-61 25-11 47 723 97-51 20-55 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 437 274-24 85-28 214-80 24-02 45 638 93-25 19-65 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 494 94-65 29-49 73-99 8-29 15 590 32-64 7-18 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 5 257 1 003-29 312-00 785-83 87-87 166 962 341-16 71-91 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 7 820 1 492-51 464-13 1 169-02 130-72 248 376 507-52 106-98 2.5 08.02 A I Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02 - 12 08.02-16  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates , Salustianas, Vernas , Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1 292 246-57 76-67 193-13 21-59 41 033 83-84 17-67 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 729 330-01 102-62 258-48 28-90 54 918 112-22 23-65 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines , wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 779 339-65 105-62 266-03 29-74 56 523 115-49 24-34 2.6.2 08.02-31  Mandarins and Wilkings 1 236 236-80 73-79 185-10 20-74 39 001 81-67 17-96 2.6.3 08.02-32  Clementines 2 325 443-86 138-03 347-65 38-87 73 865 150-93 31-81 2.6.4 08.02-34 I 08.02-37 I  Tangerines and others 852 163-42 50-70 127-74 14-32 27 064 55-47 12-03 3 . 12. 81 Official Journal of the European Communities No L 347/ 11 Code NIMEXE CCT heading No Description Amount of unit values per 1 )0 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 844 351-98 109-46 275-69 30-83 58 576 119-69 25-23 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 418 270-70 84-18 212-03 23-71 45 049 9205 19-40 2.8.2 ex 08.02-70  pink 2 064 393-99 122-52 308-59 34-50 65 566 133-97 28-24 2.9 08.04-11 08.04-19 08.04 AI Table grapes 2 448 467-29 145-32 366-01 40-93 77 765 158-90 33-49 08.04-23 2.10 08.06-13 08.06-15 08.06 All Apples 1 535 292-95 91-10 229-45 25-65 48 751 99-61 20-99 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears ' 1 176 224-58 69-84 175-90 19-67 37 373 76-36 1609 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 343-72 107-11 268-69 30-10 56 612 118-55 26-08 2.13 ex 08.07-32 ex 08.07 B Peaches 5 576 1 064-22 330-95 833-56 93-21 177 103 361-89 76-28 2.14 ex 08.07-32 ex 08.07 B Nectarines 5 060 970-78 301-97 757-90 85-16 160 403 332-46 72-53 2.15 08.07-51 I 08.07-55 I 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 I 08.07-75 I 08.07 D Plums 1 499 287-59 89-45 224-52 25-22 47 518 98-49 21-48 2.17 08.08-11 I 08.08-15 I 08.08 A Strawberries 18 960 3 618-47 1 125-27 2 834-20 316-93 602 169 1 230-46 259-38 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 046 390-51 121-44 305-87 34-20 64 987 132-79 27-99 2.20 ex 08.09-90 ex 08.09 Kiwis 10 216 1 949-78 606-34 1 527-18 170-77 324 473 663-02 139-76